Citation Nr: 0811646	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-43 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left femur 
fracture, claimed as secondary to service-connected right leg 
and ankle disabilities.

2.  Whether reduction in the rating for residuals of a right 
leg fracture from 30 to 10 percent was proper.



REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1955 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and November 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In March 2004, the RO denied service 
connection for a left femur fracture secondary to service-
connected right leg and ankle disabilities.

In November 2005, the RO reduced the evaluation of the 
veteran's service-connected residuals of a right leg fracture 
from 30 to 10 percent.  Later that month, he filed a notice 
of disagreement (NOD).  A statement of the case (SOC) has not 
been issued.  A remand is required so that an SOC can be 
issued and the veteran given an opportunity to perfect an 
appeal to the Board on this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

A hearing before the Board was scheduled in December 2005.  
In October 2005, the veteran withdrew his request for a 
hearing (VA Form 21-4138).  38 C.F.R. § 20.704(e) (2007).  

The claims file includes additional evidence that was not 
reviewed or considered by an agency of original jurisdiction 
(AOJ) prior to consideration by the Board.  This evidence 
includes VA treatment records dated from January to October 
2005 and a November 2005 letter from Dr. Bastian, a VA staff 
physician.  In the March 2008 Informal Hearing Presentation, 
the veteran's representative waived initial consideration of 
the November 2005 letter by an AOJ.  See 38 C.F.R. 
§ 20.1304(c) (2007).  With regard to the additional VA 
treatment records, because the Board is granting the claim 
for service connection, it is not necessary for the AOJ to 
initially consider this evidence.  

The issue of whether reduction in the rating for residuals of 
a right leg fracture was proper is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran fell and sustained a fracture of the left femur 
because of his service-connected right leg and ankle 
disabilities.  


CONCLUSION OF LAW

The residuals of the left femur fracture are proximately due 
to the veteran's service-connected right leg and ankle 
disabilities.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 (2006 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for a left femur fracture, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  

The amendments to 38 C.F.R. § 3.310 are not implicated in 
this decision, because secondary service connection is 
claimed on the basis that the left femur fracture was caused 
by the service connected ankle disability.  There has been no 
claim, or evidence, that the fracture was aggravated by the 
service connected condition.  As discussed below service 
connection is being granted on the basis that the fracture 
was caused by the ankle disability.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Legal Analysis

The veteran's service treatment records indicate he fractured 
his right tibia and fibula during a motor vehicle accident in 
December 1956.  He underwent a surgical closed reduction and 
skin graft.  In an April 1959 rating decision, the RO granted 
service connection for residuals of the right leg fracture 
and assigned a 10 percent rating.  The 10 percent rating 
continued in effect until an August 2003 rating decision 
increased the evaluation to 30 percent.  In August 2003, the 
RO also granted service connection for traumatic arthritis of 
the right ankle and assigned a separate 20 percent rating for 
this disability.

On August 19, 2003, the veteran fell and fractured his left 
femur.  In a September 2003 letter, he said that the fall 
occurred while he was climbing the steps to his apartment and 
tried to put weight on his right leg.  He said his right leg 
and ankle collapsed and he fell onto a concrete patio 
fracturing his left femur.  He claimed service connection for 
the fracture of his left femur secondary to his service-
connected right leg and ankle disabilities.

VA treatment records indicate the veteran underwent surgery 
on his right ankle in January and October 2002.  
Specifically, he underwent a right ankle debridement and 
percutaneous lengthening of the Achilles tendon in an attempt 
to increase range of motion in his right ankle and decrease 
chronic pain.  He used crutches after each of these 
surgeries.  A December 2002 note indicates the he was told he 
could wean from a boot to a shoe and he was referred to 
prosthetics for a cane.  

Private medical records from Craven Regional Medical Center 
indicate that in December 2002 the veteran was using a cane, 
wearing a boot on his right foot, and limping.  After several 
physical therapy sessions that month, he was walking more 
symmetrically.

The report of a July 2003 VA examination for the right leg 
indicates the veteran complained of chronic pain in his right 
leg and ankle.  The examiner did not note any instability - 
drawer and McMurray tests were within normal limits for the 
right knee.  The veteran did have decreased range of motion 
in both his right knee and ankle and the examiner said that 
lack of endurance had a major functional impact.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, and incoordination.  The examiner said that there 
were no signs of abnormal weight bearing and the veteran did 
not require assistance for ambulation.  

VA treatment records indicate that on August 4, 2003, the 
veteran was seen for an orthopedic consultation.  The doctor 
noted persistent chronic pain status post numerous ankle 
surgeries with no improvement in pain or range of motion 
following the October 2002 surgery.  The doctor discussed the 
option of fusion, but said the benefit was questionable given 
the amount of arthritis and pain in the midfoot.  The veteran 
was referred for an ankle brace and pain consultation.  A 
physical therapy note indicate he said that he had a cane but 
did not like to use it because of the image it presented.  He 
was issued an airform ankle stirrup for support.  

Private medical records from Raleigh Community Hospital 
indicate the veteran slipped and fell on August 19, 2003, 
injuring his left leg.  He said that he was climbing his 
steps and fell landing on his left hip.  He sustained a left 
femoral neck fracture and underwent an internal fixation the 
following day.  

In February 2004, the RO obtained a medical opinion from Dr. 
Mueller, a VA physician.  Dr. Mueller reviewed the veteran's 
claims file, but did not actually examine the veteran.  Dr. 
Mueller opined that the veteran's fall in August 2003 was not 
caused by his service-connected right leg and ankle 
disabilities.  The doctor based his opinion of the fact that 
there was no evidence supporting the veteran's statements 
that his right leg had collapsed causing him to fall.  The 
doctor also noted that the report of the July 2003 VA 
examination had indicated that the veteran did not require an 
assistance device for walking and there were no complaints 
made about his legs giving way.

In January 2005, the veteran's former employer stated that 
the veteran had worked for him from June 2004 to December 
2004.  He said he had seen the veteran fall twice and had 
heard the veteran complaining of left leg pain.

The report of an April 2005 VA examination indicates the 
veteran stated that he had severe pain in his right leg and 
ankle that caused him twist and turn and frequently fall.  He 
reported having fallen several times because of pain and 
instability.  The doctor stated that the veteran could not do 
any kind of repetitive movement involving his right ankle 
because of stiffness.  

In a November 2005 letter, Dr. Bastian, the veteran's primary 
care physician at the VA Medical Center in Durham, North 
Carolina, stated that the veteran's right leg and ankle 
disabilities caused him to be unstable when he walked and 
that he fell frequently.  The doctor said that the fall that 
fractured his left femur was directly related to his service-
connected injury to his right tibia and fibula.  The doctor 
stated that she had been treating the veteran continuously 
since 1991 and saw him on average once every four months.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting Dr. Bastian's opinion over 
Dr. Mueller's.  

As an initial matter, the Board notes that the veteran is 
competent to provide lay evidence as to the nature and 
circumstances surrounding the August 2003 fall that fractured 
his left femur.  He is competent to state that his right leg 
collapsed causing him to fall.  Furthermore, his statements 
are credible and consistent with his medical history 
involving multiple surgeries, chronic pain, immobility, and 
lack of endurance in his right leg and ankle.  

Dr. Bastian's opinion is especially probative because she has 
been treating the veteran since 1991 and has had the 
opportunity to examine him on numerous occasions.  Dr. 
Mueller, on the other hand, did not examine the veteran prior 
to formulating his opinion.  Moreover, Dr. Meuller did not 
consider the veteran's report that he had fallen due to the 
right leg giving way.  Failure to consider the veteran's 
reports can render an opinion inadequate.  Dalton v. 
Nicholson, 21 Vet. App. 23(2007).  

Dr. Mueller also based his opinion, at least in part, on the 
fact that the report of the July 2003 VA examination did not 
indicate the veteran required an assistance device for 
ambulation.  VA treatment records show that in August 2003, 
shortly before he fell, he was issued an ankle brace for 
support.  So, it is reasonable to conclude that even though 
there was no record of an actual fall prior to August 2003, 
this risk was a concern that was contemplated and addressed 
by his treating physicians.  

Resolving all reasonable doubt in the veteran's favor, his 
claim for service connection for a left femur fracture is 
granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a left femur fracture is 
granted.


REMAND

As for the issue of whether reduction in the rating for 
residuals of the right leg fracture was proper, as mentioned, 
the veteran expressed his disagreement with the RO's November 
2005 decision in an NOD filed that same month.  The RO, 
however, has not provided him an SOC in response to this NOD.  
In this type of situation, the Board must remand this claim 
to the RO, rather than merely referring them.  Manlincon, 12 
Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, the propriety of the reduction in the rating for 
residuals of the right leg is REMANDED for the following 
action:

Send the veteran an SOC concerning the 
issue of whether reduction in the rating 
for residuals of the right leg fracture 
from 30 to 10 percent was proper.  He and 
his representative.  Only if a timely 
appeal is perfected as to this issue, 
should it be certified to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


